  Case 19-34026          Doc 34       Filed 09/02/20 Entered 09/02/20 09:24:38                    Desc Main
                                        Document Page 1 of 3



                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re:                                                           Case No. 19-34026
         DONNELL A RUSSELL

                      Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/02/2019.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 05/26/2020.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (09/01/2009)
 Case 19-34026            Doc 34      Filed 09/02/20 Entered 09/02/20 09:24:38                               Desc Main
                                        Document Page 2 of 3



Receipts:

           Total paid by or on behalf of the debtor                             $700.00
           Less amount refunded to debtor                                         $0.00

NET RECEIPTS:                                                                                                        $700.00



Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $422.20
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                  $37.80
     Other                                                                            $20.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                                    $480.00

Attorney fees paid and disclosed by debtor:                               $0.00



Scheduled Creditors:
Creditor                                                Claim         Claim            Claim          Principal         Int.
Name                                    Class         Scheduled      Asserted         Allowed           Paid            Paid
ALLY FINANCIAL                      Secured               8,025.00      9,600.00           8,025.00         220.00             0.00
ALLY FINANCIAL                      Unsecured             3,475.00      2,062.97           3,637.97           0.00             0.00
AT&T SERVICES INC                   Unsecured               185.56           NA                 NA            0.00             0.00
CAPITAL ONE BANK USA                Unsecured               569.00        569.01             569.01           0.00             0.00
CAPITAL ONE BANK USA                Unsecured               386.00        356.20             356.20           0.00             0.00
CHASE BANK                          Unsecured             2,500.00           NA                 NA            0.00             0.00
CHASE CARD                          Unsecured                 0.00           NA                 NA            0.00             0.00
CITY OF CHICAGO DEPT OF ADMINST     Unsecured            12,643.00      1,039.62           1,039.62           0.00             0.00
CITY OF CHICAGO DEPT OF FINANCE     Unsecured                  NA      12,962.25          12,962.25           0.00             0.00
COMCAST                             Unsecured               400.00           NA                 NA            0.00             0.00
COMMONWEALTH EDISON                 Unsecured               527.36      6,870.72           6,870.72           0.00             0.00
IL DEPT OF REVENUE                  Unsecured             5,704.27      5,919.58           5,919.58           0.00             0.00
LVNV FUNDING                        Unsecured               805.00        805.33             805.33           0.00             0.00
PINNACLE SERVICE SOLUTIONS LLC      Unsecured                  NA         700.00             700.00           0.00             0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 19-34026           Doc 34        Filed 09/02/20 Entered 09/02/20 09:24:38                      Desc Main
                                          Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                                      Claim             Principal               Interest
                                                                    Allowed                 Paid                   Paid
 Secured Payments:
        Mortgage Ongoing                                              $0.00                $0.00                  $0.00
        Mortgage Arrearage                                            $0.00                $0.00                  $0.00
        Debt Secured by Vehicle                                   $8,025.00              $220.00                  $0.00
        All Other Secured                                             $0.00                $0.00                  $0.00
 TOTAL SECURED:                                                   $8,025.00              $220.00                  $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                                    $0.00                $0.00                 $0.00
         Domestic Support Ongoing                                      $0.00                $0.00                 $0.00
         All Other Priority                                            $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                                       $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                                     $32,860.68                 $0.00                 $0.00



 Disbursements:

          Expenses of Administration                                       $480.00
          Disbursements to Creditors                                       $220.00

 TOTAL DISBURSEMENTS :                                                                                        $700.00



         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 09/02/2020                                  By: /s/ Tom Vaughn
                                                                                  Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
